Title: To James Madison from Samuel Smith, 21 July 1806
From: Smith, Samuel
To: Madison, James



Dr Sir,
Balte. 21 July 1806

I do myself the honor to present to you Doctr. Davizeau, a Native of France who married & has resided the last 8 Years in Accomack County.  You will find him well informed.  He has arrived with Mr Duer from Orleans, where he means to Reside.  Both Gentlemen speak of the tempor of the People being highly favorable to our Governmt. & Constitution.  Your presenting him to the President in my Name will Oblig your friend & Servt

S. Smith

